Title: From Thomas Jefferson to Pierpont Edwards, 21 July 1801
From: Jefferson, Thomas
To: Edwards, Pierpont


               
                  Dear Sir
                  Washington July 21. 1801.
               
               I recieved in due time your friendly favor of June 18. and profited of the information it contained, as you will have seen by a certain paper inclosed to you from this place. I was glad the remonstrants of your state took the measure they did. their attack was on that class of removals which every reasonable man of whatsoever party has approved; I mean those which were made by a preceding administration in their last moments, & with a view either to force their successors to work with thwarting cooperators, or to incur odium by removing them. an opportunity was also wanting to come forward and disavow the sophistical constructions on what I had declared on the 4th. of March, to declare the justice of some participation by the republicans in the management of public affairs, and the principles on which vacancies would be created. I verily believe there will be a general approbation of what has been avowed in the answer to the remonstrance, and that we may now proceed in our duty with a firmer step. I certainly feel more confident since an opportunity has been furnished me of explaining my proceedings. I consider Rho. isld. Vermont, Massachusets & N. Hampshire as coming about in the course of this year. in Congress R.I. is entirely republican, Vermont will probably be threefourths, Massachusets a majority: N.H. coming fast up: but the nature of your government being a subordination of the civil to the Ecclesiastical power, I consider it as desperate for long years to come. their steady habits exclude the advances of information & they seem exactly where they were when they separated from the Saints of Oliver Cromwell. and there your clergy will always keep them if they can. you will follow the bark of liberty only by the help of a tow-rope. you will greatly oblige me by continuing your information as to the effects on them produced & to be produced by our measures, and I pray you to be assured of my friendly & high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            